 

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is made and entered into on June 24,
2016 (“Effective Date”), by and between Staffing 360 Solutions, Inc., a Nevada
corporation (“Company”), and the investor whose name appears on the signature
page hereto (“Investor”).

Recitals

A.The parties desire that, upon the terms and subject to the conditions herein,
Investor will purchase $__________ in shares of Series D Redeemable Convertible
Preferred Stock of the Company, which is convertible into Common Stock at $2.50
per share; and

B.The offer and sale of the Preferred Shares provided for herein are being made
pursuant to an effective shelf Registration Statement, File No. 333-208910.

Agreement

In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Investor agree as follows:

I.Definitions.  In addition to the terms defined elsewhere in this Agreement and
in the Transaction Documents, capitalized terms that are not otherwise defined
have the meanings set forth in the Glossary of Defined Terms attached hereto as
Exhibit 1.

II.Purchase and Sale.

A.Purchase Amount.  Subject to the terms and conditions herein and the
satisfaction of the conditions to Closing set forth below, Investor hereby
irrevocably agrees to purchase up to 211 Preferred Shares of Company at
$10,000.00 per share with a 5.0% original issue discount (“OID”) for the sum of
up to $2,000,000.00 (“Purchase Amount”).

B.Deliveries.  The following documents will be fully executed and delivered at
the Closing:

1.Certificate of Designations (“Certificate of Designations”), in substantially
the form attached hereto as Exhibit 2, as filed with and accepted by the
Secretary of State of Company’s state of incorporation;

2.Transfer Agent Instructions, in substantially the form attached hereto as
Exhibit 3;  

3.Legal Opinion, in substantially the form attached hereto as Exhibit 4;

4.Officer’s Certificate, in substantially the form attached hereto as Exhibit 5;

5.Secretary’s Certificate, in substantially the form attached hereto as Exhibit
6; and

 

--------------------------------------------------------------------------------

6.Stock certificate or Transfer Agent book entry for the number of purchased
Preferred Shares in the name of Investor. 

C.Closing Conditions.  The consummation of the transactions contemplated by this
Agreement (“Closing”) is subject to the satisfaction of each of the following
conditions:

1.All documents, instruments and other writings required to be delivered by
Company to Investor pursuant to any provision of this Agreement or in order to
implement and effect the transactions contemplated herein have been fully
executed and delivered, including without limitation those enumerated in Section
II.B above;

2.The Common Stock is listed for and currently trading on the same or higher
Trading Market and, subject to Section IV.L below, Company is in compliance with
all requirements to maintain listing on the Trading Market, and there is no
notice of any suspension or delisting with respect to the trading of the shares
of Common Stock on such Trading Market;

3.The representations and warranties of Company and Investor set forth in this
Agreement are true and correct in all material respects as if made on such date
(except for representations and warranties expressly made as of a specified
date, which shall be true as of such date);  

4.No material breach or default has occurred under any Transaction Document or
any other agreement between Company and Investor;

5.Company has the number of duly authorized shares of Common Stock reserved for
issuance as required pursuant to the terms of this Agreement;

6.There is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated in any Transaction Document, or
requiring any consent or approval which will not have been obtained, nor is
there any completed, pending or, to Company’s knowledge, threatened or
contemplated proceeding or investigation which may have the effect of
prohibiting or adversely affecting any of the transactions contemplated by this
Agreement, including without limitation the sale, issuance, listing, trading or
resale of any Shares on the Trading Market; no statute, rule, regulation,
executive order, decree, ruling or injunction will have been enacted, entered,
promulgated or adopted by any court or governmental authority of competent
jurisdiction that prohibits the transactions contemplated by this Agreement, and
no actions, suits or proceedings will be completed, in progress, pending or, to
Company’s knowledge, threatened or contemplated by any person other than
Investor or any Affiliate of Investor, that seek to enjoin or prohibit the
transactions contemplated by this Agreement;

7.Any rights of first refusal, preemptive rights, rights of participation, or
any similar right to participate in the transactions contemplated by this
Agreement, if any, have been waived in writing; and

8.The Registration Statement is current and effective.

D.Closing.  Immediately when all conditions set forth in Section II.C have been
fully satisfied, Company will issue and sell to Investor and Investor will
purchase the number of

2

 

--------------------------------------------------------------------------------

Preferred Shares by payment to Company of cash, by wire transfer of immediately
available funds to an account designated by Company.  

III.Representations and Warranties.

A.Representations Regarding Transaction.  Except as set forth under the
corresponding section of the Disclosure Schedules, if any, Company hereby
represents and warrants to, and as applicable covenants with, Investor as of the
Closing:

1.Organization and Qualification.  Company and each Subsidiary is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, as
applicable, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.  Neither Company nor any Subsidiary is in violation or default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents, except as
would not reasonably be expected to result in a Material Adverse Effect.  Each
of Company and each Subsidiary is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect and there is no completed, pending or, to the knowledge
of Company, contemplated or threatened proceeding in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

2.Authorization; Enforcement.  Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder.  The execution and delivery of each of the Transaction
Documents by Company and the consummation by it of the transactions contemplated
hereby or thereby have been duly authorized by all necessary action on the part
of Company and no further consent or action is required by Company.  Each of the
Transaction Documents has been, or upon delivery will be, duly executed by
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of Company, enforceable against Company in
accordance with its terms, except (a) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally, (b)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (c) insofar as indemnification
and contribution provisions may be limited by applicable law.

3.No Conflicts.  The execution, delivery and performance of the Transaction
Documents by Company, the issuance and sale of the Shares and the consummation
by Company of the other transactions contemplated thereby do not and will not
(a) conflict with or violate any provision of Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (b) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien

3

 

--------------------------------------------------------------------------------

upon any of the properties or assets of Company or any Subsidiary, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other instrument (evidencing Company or Subsidiary debt or
otherwise) or other understanding to which Company or any Subsidiary is a party
or by which any property or asset of Company or any Subsidiary is bound or
affected, (c) conflict with or result in a violation of any material law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which Company or a Subsidiary is subject
(including U.S. federal and state securities laws and regulations), or by which
any material property or asset of Company or a Subsidiary is bound or affected,
or (d) conflict with or violate the terms of any material agreement by which
Company or any Subsidiary is bound or to which any property or asset of Company
or any Subsidiary is bound or affected; except in the case of each of clauses
(b), (c) and (d), such as would not reasonably be expected to result in a
Material Adverse Effect. 

4.Litigation. There is no action, suit, inquiry, notice of violation, proceeding
or investigation completed, pending or, to the knowledge of Company,
contemplated or threatened against or affecting Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an “Action”), which would reasonably be expected to
adversely affect or challenge the legality, validity or enforceability of any of
the Transaction Documents or the sale, issuance, listing, trading or resale of
any Shares on the Trading Market hereunder.  The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by Company or any Subsidiary under the Exchange Act or the Act.

5.Filings, Consents and Approvals.  Neither Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by Company of the Transaction Documents,
other than required federal and state securities filings and such filings and
approvals as are required to be made or obtained under the applicable Trading
Market rules in connection with the transactions contemplated hereby, each of
which has been, or if not yet required to be filed will be, timely filed.

6.Issuance of Shares.  The Shares are duly authorized and, when issued and paid
for in accordance with the applicable Transaction Documents, will be duly and
validly issued, fully paid and nonassessable, free and clear of all
Liens.  Company has reserved and will continue to reserve from its duly
authorized capital stock sufficient shares of its Common Stock for issuance
pursuant to the Transaction Documents.  

7.Disclosure; Non-Public Information.  Company will timely file a prospectus
supplement and a current report on Form 8-K (“Current Report”) by 8:30 am
Eastern time on the Trading Day after the Effective Date describing the material
terms and conditions of this Agreement, a copy of which has been provided to
Investor prior to the Effective Date.  All information that Company has provided
to Investor that constitutes or might constitute material, non-public
information will be included in the Current Report.  Notwithstanding any other
provision, except for information that will be included in the Current Report,
(a) neither Company

4

 

--------------------------------------------------------------------------------

nor any other Person acting on its behalf has provided Investor or its
representatives, agents or attorneys with any information that constitutes or
might constitute material, non-public information, including without limitation
this Agreement and the Exhibits and Disclosure Schedules hereto, (b) no
information contained in the Disclosure Schedules constitutes material
non-public information and (c) there is no adverse material information
regarding Company that has not been publicly disclosed prior to the Effective
Date.  Company understands and confirms that Investor will rely on the foregoing
representations and covenants in effecting transactions in securities of
Company.  All disclosure provided to Investor regarding Company, its business
and the transactions contemplated hereby, including without limitation the
Disclosure Schedules, furnished by or on behalf of Company with respect to the
representations and warranties made herein are true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.  

8.No Integrated Offering.  Neither Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering to be integrated with prior
offerings by Company that cause a violation of the Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Trading Market.

9.Financial Condition.  The Public Reports set forth as of the dates thereof all
outstanding secured and unsecured Indebtedness of Company or any Subsidiary, or
for which Company or any Subsidiary has commitments, and any material default
with respect to any Indebtedness.  Company does not intend to incur debts beyond
its ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be payable on or in respect of its debt.  

10.Section 5 Compliance.  No representation or warranty or other statement made
by Company in the Transaction Documents (when read in conjunction with the
Public Reports) contains any untrue statement or omits to state a material fact
necessary to make any of them, in light of the circumstances in which it was
made, not misleading.  Company is not aware of any facts or circumstances that
would cause the transactions contemplated by the Transaction Documents, when
consummated, to violate Section 5 of the Act or other federal or state
securities laws or regulations.

11.Investment Company.  Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Preferred Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  Company will conduct its business in a manner
so that it will not become subject to the Investment Company Act.

12.Acknowledgments Regarding Investor.  Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by Company and its
representatives, and Company acknowledges and agrees that:

5

 

--------------------------------------------------------------------------------

a.Investor is not, has never been, and as a result of the transactions
contemplated by the Transaction Documents will not become an officer, director,
insider, control person, to Company’s knowledge, 10% or greater shareholder, or,
to the Company’s knowledge, otherwise an affiliate of Company as defined under
Rule 12b-2 of the Exchange Act; 

b.Investor does not make or has not made any representations, warranties or
agreements with respect to the Shares, this Agreement, or the transactions
contemplated hereby other than those specifically set forth in Section III.C
below;

c.The conversion of Preferred Shares and resale of Conversion Shares will result
in dilution, which may be substantial; the number of Conversion Shares will
increase in certain circumstances; and Company’s obligation to issue and deliver
Conversion Shares in accordance with this Agreement and the Certificate of
Designations is absolute and unconditional regardless of the dilutive effect
that such issuances may have;

d.Investor is acting solely in the capacity of arm’s length purchaser with
respect to this Agreement and the transactions contemplated hereby; neither
Investor nor any of its Affiliates, agents or representatives has or is acting
as a legal, financial, investment, accounting, tax or other advisor to Company,
or fiduciary of Company, or in any similar capacity; neither Investor nor any of
its Affiliates, agents or representatives has provided any legal, financial,
investment, accounting, tax or other advice to Company; any statement made in
connection with this Agreement or the transactions contemplated hereby is not
advice or a recommendation, and is merely incidental to Investor’s purchase of
the Shares; and

13.Registration Statement. The Registration Statement is current and effective.

B.Representations Regarding Company.  Except as set forth in any Public Reports
or attached exhibits as of the Effective Date, or under the corresponding
section of the Disclosure Schedules, if any, Company hereby represents and
warrants to, and as applicable covenants with, Investor as of the Closing:

1.Capitalization.  The capitalization of the Company as of the Effective Date is
as described in the Public Reports.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents which has not been
waived or satisfied.  Except as a result of the purchase and sale of the Shares,
there are no outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which Company or any Subsidiary
is or may become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock.  The issuance and
sale of the Shares will not obligate Company to issue shares of Common Stock or
other securities to any Person, other than Investor, and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange, or reset price under such securities.  All of the outstanding shares
of capital stock of Company are validly issued, fully paid and nonassessable,
have been issued in material compliance with all federal and state securities
laws, and none of such

6

 

--------------------------------------------------------------------------------

outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors of Company or others is
required for the issuance and sale of the Shares.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to
Company’s capital stock to which Company is a party or, to the knowledge of
Company, between or among any of Company’s stockholders. 

2.Subsidiaries.  All of the direct and indirect subsidiaries of Company are set
forth in the Public Reports or the corresponding section of the Disclosure
Schedules.  Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary, and all of such directly or
indirectly owned capital stock or other equity interests are owned free and
clear of any Liens.  All the issued and outstanding shares of capital stock of
each Subsidiary are duly authorized, validly issued, fully paid, nonassessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

3.Public Reports; Financial Statements.  Company has filed all required Public
Reports for the one year preceding the Effective Date.  As of their respective
dates or as subsequently amended, the Public Reports complied in all material
respects with the requirements of the Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, as applicable, and none of
the Public Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  The financial statements of Company
included in the Public Reports, as amended, comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of Company and its consolidated subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

4.Material Changes.  Since the end of the most recent year for which an Annual
Report on Form 10-K has been filed with the Commission, (a) there has been no
event, occurrence or development that has had, or that would reasonably be
expected to result in, a Material Adverse Effect, (b) Company has not incurred
any liabilities (contingent or otherwise) other than (i) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice, and (ii) liabilities not required to be reflected in Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (c) Company has not altered its method of accounting,
(d) Company has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock, and (e) Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company equity incentive plans.  Company does not have
pending before the Commission any request for confidential treatment of
information.

7

 

--------------------------------------------------------------------------------

5.Litigation. There is no Action completed, pending or, to the knowledge of the
Company, threatened, which would reasonably be expected to result in a Material
Adverse Effect.  Neither Company nor any Subsidiary, nor any director or officer
thereof, nor to the knowledge of Company any greater than 5% shareholder or any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.  There has not been, is not pending, and to
the knowledge of Company, there is not threatened or contemplated, any
investigation by the Commission involving Company or any current or former
director or officer of Company, or to the knowledge of Company greater than 5%
shareholder of Company.  

6.No Bankruptcy.  There has not been any petition or application filed, or any
judicial or administrative proceeding commenced which has not been discharged,
by or against the Company or any Subsidiary or with respect to any of the
properties or assets of Company or any Subsidiary under any applicable law
relating to bankruptcy, insolvency, reorganization, fraudulent transfer,
compromise, arrangement of debt, creditors’ rights and no assignment has been
made by the Company or any Subsidiary for the benefit of creditors.

7.Labor Relations.  No material labor dispute exists or, to the knowledge of
Company, is imminent with respect to any of the employees of Company, which
would reasonably be expected to result in a Material Adverse Effect.

8.Compliance.  Neither Company nor any Subsidiary (a) is in material default
under or in material violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Company or any Subsidiary under), nor has Company or any Subsidiary received
notice of a claim that it is in material default under or that it is in material
violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(b) is in violation of any order of any court, arbitrator or governmental body,
or (c) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in each case as would not
reasonably be expected to have a Material Adverse Effect.

9.Regulatory Permits.  Company and each Subsidiary possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the Public Reports, except where the failure to possess such
permits would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and neither Company
nor any Subsidiary has received any notice of proceedings relating to the
revocation or modification of any Material Permit.

10.Title to Assets.  Company and each Subsidiary have good and marketable title
in fee simple to all real property owned by them that is material to the
business of Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of Company and
each Subsidiary, in each case free and clear of all Liens, except for Liens that
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by Company
and each

8

 

--------------------------------------------------------------------------------

Subsidiary and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by Company and each Subsidiary are held
by them under valid, subsisting and enforceable leases of which Company and each
Subsidiary are in compliance. 

11.Patents and Trademarks.  Company and each Subsidiary have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the Public Reports and which the failure to so have would have a
Material Adverse Effect (collectively, “Intellectual Property Rights”).  Neither
Company nor any Subsidiary has received a written notice that the Intellectual
Property Rights used by Company or any Subsidiary violates or infringes upon the
rights of any Person. To the knowledge of Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights of Company or each Subsidiary.

12.Insurance. Company and each Subsidiary are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which Company and each Subsidiary
are engaged, including but not limited to directors and officers insurance
coverage at least equal to the Purchase Amount.  To Company’s knowledge, such
insurance contracts and policies are accurate and complete in all material
respects.  Neither Company nor any Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without an increase in cost that would
constitute a Material Adverse Effect.

13.Transactions with Affiliates and Employees.  None of the officers or
directors of Company and, to the knowledge of Company, none of the employees of
Company is presently a party to any transaction with Company or any Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of $120,000 other than (i)
for payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of Company and (iii) for other
employee benefits, including stock option agreements under any equity incentive
plan of Company.

14.Sarbanes-Oxley; Internal Accounting Controls.  Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Closing.  Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of Company’s disclosure controls and
procedures based on their evaluations as of the evaluation date.  Since the date
of the most recently filed Public Report, there have been no significant changes
in Company’s internal accounting controls or its disclosure controls and
procedures or, to Company’s knowledge, in other factors that could materially
affect Company’s internal accounting controls or its disclosure controls and
procedures.

9

 

--------------------------------------------------------------------------------

15.Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement, with the exception of Source Capital Group,
Inc.  Notwithstanding any other provision, Investor will have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this section that may be due in
connection with the transactions contemplated by this Agreement or the other
Transaction Documents. 

16.Registration Rights.  No Person has any right to cause Company to effect the
registration under the Act of any securities of Company.

17.Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Company received any notification that the Commission is contemplating
terminating such registration.  Company has not, in the 12 months preceding the
Effective Date, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that Company is not in
compliance with the listing or maintenance requirements of such Trading
Market.  Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

18.Application of Takeover Protections.  Company and its Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under
Company’s Certificate of Incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable to
Investor as a result of Investor and Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation Company’s issuance of the Shares and Investor’s ownership of the
Shares.

19.Tax Status.  Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Company and each of its Subsidiaries has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes).  Company has not executed a waiver with respect to the
statute of limitations relating to the assessment or collection of any foreign,
federal, statute or local tax.  None of Company’s tax returns is presently being
audited by any taxing authority.  Company would not be classified as a PFIC for
its most recently completed taxable year, and does not expect to be classified
as a PFIC for its current taxable year.

20.Foreign Corrupt Practices.  Neither Company, nor to the knowledge of Company,
any agent or other person acting on behalf of Company, has (a) directly or
indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by Company,

10

 

--------------------------------------------------------------------------------

or made by any person acting on its behalf of which Company is aware, which is
in violation of law, or (d) violated in any material respect any provision of
the Foreign Corrupt Practices Act of 1977, as amended. 

21.Accountants.  Company’s accountants are set forth in the Public Reports and
such accountants are an independent registered public accounting firm.

22.No Disagreements with Accountants or Lawyers.  There are no material
disagreements presently existing, or reasonably anticipated by Company to arise,
between Company and the accountants or lawyers formerly or presently employed by
Company.

23.Powers of Attorney.  There are no outstanding powers of attorney executed on
behalf of the Company or any Subsidiary, except such as would not reasonably be
expected to result in a Material Adverse Effect.  

24.Computer and Technology Security.  Company has taken all reasonable steps to
safeguard the information technology systems utilized in the operation of the
business of Company, including the implementation of procedures to minimize the
risk that such information technology systems have any disabling codes or
instructions, timer, copy protection device, clock, counter or other limiting
design or routing and any back door, virus, malicious code or other software
routines or hardware components that in each case permit unauthorized access or
the unauthorized disablement or unauthorized erasure of data or other software
by a third party, and, to Company’s knowledge, to date there have been no
successful unauthorized intrusions or breaches of the security of the
information technology systems.

25.Data Privacy.  Company has:  (a) complied with, and is presently in
compliance with, all applicable laws in connection with data privacy,
information security, data security and/or personal information; (b) complied
with, and is presently in material compliance with, its policies and procedures
applicable to data privacy, information security, data security, and personal
information; (c) not experienced any incident in which personal information or
other sensitive data was or may have been stolen or improperly accessed; and
Company is not aware of any facts suggesting the likelihood of the foregoing,
including without limitation, any breach of security or receipt of any notices
or complaints from any Person regarding personal information or other data.

C.Representations and Warranties of Investor.  Investor hereby represents and
warrants to Company as of the Closing as follows:

1.Organization; Authority.  Investor is an entity validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
company power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution, delivery and performance by Investor of
the transactions contemplated by this Agreement have been duly authorized by all
necessary company or similar action on the part of Investor.  Each Transaction
Document to which it is a party has been, or will be, duly executed by Investor,
and when delivered by Investor in accordance with the terms hereof, will
constitute the valid and legally binding obligation of Investor, enforceable
against it in accordance with its terms, except (a) as limited by

11

 

--------------------------------------------------------------------------------

general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (c) insofar as indemnification and contribution provisions may be
limited by applicable law. 

2.Investor Status. At the time Investor was offered the Shares, it was, and at
the Effective Date it is:  (a) an accredited investor as defined in Rule 501(a)
under the Act; and (b) not a registered broker-dealer, member of FINRA, or an
affiliate thereof.

3.Experience of Investor.  Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  Investor is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

4.Ownership. Investor is acquiring the Preferred Shares as principal for its own
account.  Investor will not engage in hedging transactions with regard to the
Shares unless in compliance with the Act, and will resell the Shares only
pursuant to registration under the Act or an available exemption therefrom.  

5.No Short Sales or Trading.  Neither Investor nor any Affiliate of Investor (a)
currently holds any short position in any securities of Company or any other
issuer, (b) has ever engaged in any Short Sale of any securities of Company or
any other issuer, (c) has engaged in any hedging transactions with regard to the
Shares prior to the Effective Date, or (d) has traded any securities of Company
within 30 days prior to the Effective Date.

IV.Securities and Other Provisions.

A.Investor Due Diligence.  Investor will have the right and opportunity to
conduct customary due diligence with respect to any Registration Statement or
Prospectus in which the name of Investor or any Affiliate of Investor appears.

B.Furnishing of Information.  As long as Investor owns any Shares, Company will
timely file all reports required to be filed by Company after the Effective Date
pursuant to the Exchange Act.  As long as Investor owns any Shares, Company will
prepare and make publicly available such information as is required for Investor
to sell its Conversion Shares under Rule 144.  Company further covenants that,
as long as Investor owns any Shares, Company will take such further action as
Investor may reasonably request, all to the extent required from time to time to
enable Investor to sell its Conversion Shares without registration under the Act
within the limitation of the exemptions provided by Rule 144.

C.Integration.  Company will not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security, as defined in Section 2 of
the Act, that would be integrated with the offer or sale of the Shares to
Investor for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such

12

 

--------------------------------------------------------------------------------

other transaction unless stockholder approval is obtained before the closing of
such subsequent transaction. 

D.Disclosure and Publicity.  Company will provide to Investor for review and
approval prior to issuing any current report, press release, public statement or
communication with respect to the transactions contemplated hereby.

E.Shareholders Rights Plan. No claim will be made or enforced by Company or, to
the knowledge of Company, any other Person that Investor is an “Acquiring
Person” under any shareholders rights plan or similar plan or arrangement in
effect or hereafter adopted by Company, or that Investor could be deemed to
trigger the provisions of any such plan or arrangement, in either such case, by
virtue of receiving Shares under the Transaction Documents or under any other
agreement between Company and Investor. Company will conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

F.No Non-Public Information.  Company covenants and agrees that neither it nor
any other Person acting on its behalf will, provide Investor or its agents or
counsel with any information that Company believes or reasonably should believe
will constitute material non-public information after Closing.  On and after
Closing, neither Investor nor any Affiliate of Investor will have any duty of
trust or confidence that is owed directly, indirectly, or derivatively, to
Company or the stockholders of Company, or to any other Person who is the source
of material non-public information regarding Company.  Company understands and
confirms that Investor will be relying on the foregoing in effecting
transactions in securities of Company, including without limitation sales of the
Shares.

G.Indemnification of Investor.

1.Obligation to Indemnify.  Subject to the provisions of this Section IV.G,
Company will indemnify and hold Investor, its Affiliates, managers and advisors,
and each of their officers, directors, shareholders, partners, employees,
representatives, agents and attorneys, and any person who controls Investor
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act
(collectively, “Investor Parties” and each a “Investor Party”), harmless from
any and all losses, liabilities, obligations, claims, contingencies, damages,
reasonable costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any Investor Party may suffer or
incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by Company in this
Agreement or in the other Transaction Documents, (b) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, Prospectus, Prospectus Supplement, or any information incorporated by
reference therein, or arising out of or based upon any omission or alleged
omission to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or (c) any action by a creditor or stockholder of Company who is not
an Affiliate of an Investor Party, challenging the transactions contemplated by
the Transaction Documents; provided, however, that Company will not be obligated
to indemnify any Investor Party for any Losses finally adjudicated to be caused
solely by (i) a false statement of material fact contained within written
information provided by such Investor Party expressly for the purpose of
including it in the applicable Registration Statement, Prospectus,

13

 

--------------------------------------------------------------------------------

Prospectus Supplement, or (ii) such Investor Party’s unexcused material breach
of an express provision of this Agreement or another Transaction Document.  

2.Procedure for Indemnification.  If any action will be brought against an
Investor Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing.  Investor Parties will have the right to employ separate counsel
in any such action and participate in the defense thereof, but the reasonable
fees and expenses of such counsel will be at the expense of Investor Parties
except to the extent that (a) the employment thereof has been specifically
authorized by Company in writing, (b) Company has failed after a reasonable
period of time to assume such defense and to employ counsel or (c) in such
action there is, in the reasonable opinion of such separate counsel, a material
conflict with respect to the dispute in question on any material issue between
the position of Company and the position of Investor Parties such that it would
be inappropriate for one counsel to represent Company and Investor
Parties.  Company will not be liable to Investor Parties under this Agreement
(i) for any settlement by an Investor Party effected without Company’s prior
written consent, which will not be unreasonably withheld or delayed; or (ii) to
the extent, but only to the extent that a loss, claim, damage or liability is
either attributable to Investor’s breach of any of the representations,
warranties, covenants or agreements made by Investor in this Agreement or in the
other Transaction Documents.  In no event will the Company be liable for the
reasonable fees and expenses for more than one separate firm of attorneys (plus
local counsel as applicable) to represent all Investor Parties.

3.Other than the liability of Investor to Company for uncured material breach of
the express provisions of this Agreement, no Investor Party will have any
liability to Company or any Person asserting claims on behalf of or in right of
Company as a result of acquiring the Shares under this Agreement.

H.Reservation of Shares.  Company will at all times maintain a reserve from its
duly authorized Common Stock for issuance pursuant to the Transaction Documents
authorized shares of Common Stock in an amount equal to thrice the number of
shares sufficient to immediately issue all Conversion Shares potentially
issuable at such time.  

I.Activity Restrictions.  For so long as Investor or any of its Affiliates holds
any Shares, except with regard to the Voting Agreements, neither Investor nor
any Affiliate will:  (1) vote any shares of Common Stock owned or controlled by
it, sign or solicit any proxies, attend or be present at a shareholder meeting
for purposes of determining a quorum, or seek to advise or influence any Person
with respect to any voting securities of Company; (2) engage or participate in
any actions, plans or proposals which relate to or would result in (a) acquiring
additional securities of Company, alone or together with any other Person, which
would result in beneficially owning or controlling more than 9.99% of the total
outstanding Common Stock or other voting securities of Company, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its Subsidiaries, (c) a sale or
transfer of a material amount of assets of Company or any of its Subsidiaries,
(d) any change in the present board of directors or management of Company,
including any plans or proposals to change the number or term of directors or to
fill any existing vacancies on the board, (e) any material change in the present
capitalization or dividend policy of Company, (f) any other material change in
Company’s

14

 

--------------------------------------------------------------------------------

business or corporate structure, including but not limited to, if Company is a
registered closed-end investment company, any plans or proposals to make any
changes in its investment policy for which a vote is required by Section 13 of
the Investment Company Act of 1940, (g) changes in Company’s charter, bylaws or
instruments corresponding thereto or other actions which may impede the
acquisition of control of Company by any Person, (h) a class of securities of
Company being delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) a class of equity securities of Company
becoming eligible for termination of registration pursuant to Section 12(g)(4)
of the Act, or (j) any action, intention, plan or arrangement similar to any of
those enumerated above; or (3) request Company or its directors, officers,
employees, agents or representatives to amend or waive any provision of this
section. 

J.No Shorting.  Provided no Trigger Event under Sections I.H.(1), (6), (7), (8),
(9), (10) or (14) of the Certificate of Designations has occurred, for so long
as Investor holds any Shares, neither Investor nor any of its Affiliates will
engage in or effect, directly or indirectly, any Short Sale of Common
Stock.  For the avoidance of doubt, selling against delivery of Conversion
Shares after delivery of a Conversion Notice is not a Short Sale.  There will be
no restriction or limitation of any kind on Investor’s right or ability to sell
or transfer any or all of the Conversion Shares at any time, in its sole and
absolute discretion.  Investor may not sell, transfer or assign any Preferred
Shares.  Investor may not convert any Preferred Shares into Common Stock until
that portion of the Note underlying the purchase of the converted portion of
Preferred Shares is paid in cash to Company.

K.Stock Splits.  If Company at any time on or after the Effective Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
or combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater or lesser
number of shares, the share numbers, prices and other amounts set forth in this
Agreement, as in effect immediately prior to such subdivision or combination,
will be proportionately reduced or increased, as applicable, effective at the
close of business on the date the subdivision or combination becomes effective.

L.Subsequent Financings.  Until at least 45 days after the Closing, Company will
not issue or enter into an agreement to issue any shares of Common Stock, other
than for restricted securities with no registration rights in connection with
either strategic acquisitions or refinancing of at least $15 million in existing
debt.  Until at least 6 months after the Closing, Company will not issue or
enter into an agreement to issue any shares of Common Stock, other than from
Company’s existing shelf Registration Statement, File No. 333-208910, or for
restricted securities with no registration rights.  As long as Investor holds
any Preferred Shares, Company will not (a) enter into any agreement that in any
way restricts its ability to enter into any agreement, amendment or waiver with
Investor, including without limitation any agreement to offer, sell or issue to
Investor any preferred stock, common stock or other securities of Company, (b)
enter into any equity or convertible financing pursuant to which shares of
Common Stock or Common Stock equivalents may effectively be issued at a variable
price or where the price or number of shares are subject to any type of
variability or reset feature.  Notwithstanding the foregoing, Company may enter
into any financing with Investor, or for non-convertible debt with no equity
component.

15

 

--------------------------------------------------------------------------------

M.Approval.  Company will use its commercially reasonable best efforts to obtain
stockholder approval of this Agreement and the issuance of the Conversion
Shares, if necessary, in accordance with the requirements of Nasdaq Listing Rule
5635(d) or a waiver from Nasdaq of Listing Rule 5635(d) (“Approval”) as soon as
practicable after the Effective Date.  Company, its board of directors, and each
of its directors will vote all proxies given to them in favor of Approval.   

N.Principal Market Regulation.  Company will submit any necessary notification
and supporting documentation required for the Listing of Additional Shares
(“LAS”) with Nasdaq for the Conversion Shares, and will use its best efforts to
obtain LAS as soon as possible.  Company will not issue any Conversion Shares if
the issuance of shares of Common Stock would exceed the aggregate number of
shares of Common Stock the Company may issue upon conversion of Preferred Shares
without breaching Company’s obligations under Nasdaq Listing Rule 5635(d),
except that such limitation will not apply either following Approval or if
Company obtains from its counsel or if Investor obtains from its counsel a
written opinion that Approval is not required.

V.Registration Statement.  The Registration Statement is current and effective,
and a Prospectus Supplement with regard to the offer and sale of the Preferred
Shares and Conversion Shares will be timely filed with the Commission.

VI.General Provisions.

A.Notice.  Unless a different time of day or method of delivery is specifically
provided in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder will
be in writing and will be deemed given and effective on the earliest of: (a) the
date of transmission, if such notice or communication is delivered via facsimile
or electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The addresses for such
notices and communications are such other address as may be designated in
writing, in the same manner, by such Person.

B.Amendments; Waivers.  No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by Company
and Investor or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement will be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

C.No Third-Party Beneficiaries.  Except as otherwise set forth in Section IV.G,
this Agreement and the Transaction Documents will inure solely to the benefit of
the parties hereto, and is not for the benefit of, nor may any provision hereof
be enforced by, any other Person.  A Person who is not a party to this Agreement
shall not have any rights under the Contracts (Rights

16

 

--------------------------------------------------------------------------------

of Third Parties) Law, 2014 of the Cayman Islands to enforce any term of this
Agreement or any Transaction Document. 

D.Fees and Expenses.  Company has paid a flat rate documentation fee to
Investor’s counsel incurred in connection with drafting this Agreement and the
other Transaction Documents.  Except as otherwise provided in this Agreement,
each party will pay the fees and expenses of its own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents.  Company acknowledges and agrees that
Investor’s counsel solely represents Investor, and does not represent Company or
its interests in connection with the Transaction Documents or the transactions
contemplated thereby.  Company will pay all stamp and other taxes and duties, if
any, levied in connection with the sale or issuance of the Shares to Investor.

E.Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement will not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.

F.Replacement of Certificates.  If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, Company will issue or cause to
be issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to Company of such loss, theft
or destruction and customary and reasonable indemnity, if requested.  The
applicants for a new certificate or instrument under such circumstances will
also pay any reasonable third-party costs associated with the issuance of such
replacement certificates.

G.Governing Law.  All matters between the parties, including without limitation
questions concerning the construction, validity, enforcement and interpretation
of the Transaction Documents will be governed by and construed and enforced in
accordance with the laws of the Cayman Islands, without regard to the principles
of conflicts of law that would require or permit the application of the laws of
any other jurisdiction, except for corporation law matters applicable to Company
which will be governed by the corporate law of its jurisdiction of
formation.  The parties hereby waive all rights to a trial by jury.  In any
action, arbitration or proceeding, including appeal, arising out of or relating
to any of the Transaction Documents or otherwise involving the parties, the
prevailing party will be awarded its reasonable attorneys’ fees and other costs
and expenses reasonably incurred in connection with the investigation,
preparation, prosecution or defense of such action or proceeding.

H.Arbitration.  Any dispute, controversy, claim or action of any kind arising
out of, relating to, or in connection with this Agreement, or in any way
involving Company and Investor or their respective Affiliates, including any
issues of arbitrability, will be resolved solely by final and binding
arbitration in English before a retired judge at JAMS International, or its
successor, in the Territory of the Virgin Islands, pursuant to the most
expedited and Streamlined Arbitration Rules and procedures available.  Any
interim or final award may be entered and enforced by any court of competent
jurisdiction.  The final award will include the prevailing party’s reasonable

17

 

--------------------------------------------------------------------------------

arbitration, expert witness and attorney fees, costs and
expenses.  Notwithstanding the foregoing, Investor may in its sole discretion
bring an action in the U.S. District Court for the District of Nevada or the
Southern District of New York in addition to, in lieu of, or in aid of
arbitration.  

I.Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
Company will be entitled to specific performance under the Transaction
Documents, and equitable and injunctive relief to prevent any actual or
threatened breach under the Transaction Documents, to the full extent permitted
under applicable laws.  Without limitation of the foregoing, Company
acknowledges that the rights and benefits of Investor pursuant to Section I.G.1.
of the Certificate of Designations are unique and that no adequate remedy exists
at law if Company breaches or fails timely perform any of its obligations
thereunder, that it would be difficult to determine the amount of damages
resulting therefrom, that it would cause irreparable injury to Investor, and
that any potential harm to Company would be adequately and fully compensable
with monetary damages.  Accordingly, Investor will be entitled to a compulsory
remedy of immediate specific performance, temporary, interim, preliminary and
final injunctive relief to enforce the provisions thereof, including without
limitation requiring Company and its transfer agent, attorneys, officers and
directors to immediately take all actions necessary to issue and deliver the
number of Conversion Shares stated by Investor, and prohibiting any Common Stock
from being issued or transferred until after all Conversion Shares have been
received by Investor in electronic form and fully cleared for trading, which
requirements will not be stayed for any reason, without the necessity of posting
any bond.  Company hereby absolutely, unconditionally and irrevocably waives all
objections and rights to oppose any motion, application or request by Investor
to issue any number of Conversion Shares, and all rights to stay or appeal any
resulting order, and any appeal by Company or on its behalf will be immediately
and automatically dismissed.

J.Payment Set Aside.  To the extent that Company makes a payment or payments to
Investor pursuant to any Transaction Document or Investor enforces or exercises
its rights thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to Company, a
trustee, receiver or any other person under any law, including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action, then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied will be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

K.Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and will not be deemed to limit or affect any of the
provisions hereof

L.Time of the Essence. Time is of the essence with respect to all provisions of
this Agreement.

M.Survival. The representations and warranties contained herein will survive the
Closing and the delivery of the Shares until all Preferred Shares issued to
Investor have been converted or redeemed.  Neither party will be under any
obligation to update or supplement any

18

 

--------------------------------------------------------------------------------

of its representations or warranties following the Closing due to a change that
occurred after the Closing. 

N.Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.  All currency references in any Transaction
Document are to U.S. dollars.

O.Further Assurances.  Each party will take all further actions and execute all
further documents as may be reasonably necessary to implement the provisions and
carry out the intent of this Agreement fully and effectively.

P.Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together will be considered one and the same agreement and will
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by portable document
format, facsimile or electronic transmission, such signature will create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such signature page were an
original thereof.

Q.Entire Agreement.  This Agreement, including the Exhibits hereto, which are
hereby incorporated herein by reference, contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement.  No party, representative, advisor, attorney or
agent has relied upon any collateral contract, agreement, assurance, promise,
understanding, statement or representation not expressly set forth herein.  The
parties hereby absolutely, unconditionally and irrevocably waive all rights and
remedies, at law and in equity, directly or

19

 

--------------------------------------------------------------------------------

indirectly arising out of or relating to, or which may arise as a result of, any
Person’s reliance on any such statement or assurance. 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories on the Effective Date.

 

Company:

 

STAFFING 360 SOLUTIONS, INC.

 

 

By:  

Name:  Brendan Flood

Title:  Executive Chairman

 

 

Investor:

 

 

 

Investor Name

 

 

By:  

Name:  

Title:  

 

 

20

 

--------------------------------------------------------------------------------

 

 

Exhibit 1

Glossary of Defined Terms

“$” means the currency of the United States of America, in which all dollar
amounts in the Transaction Documents will be expressed.

“Act” means the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

“Action” has the meaning set forth in Section III.A.4.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.  

“Agreement” means this Stock Purchase Agreement.

“Certificate of Designations” has the meaning set forth in Section II.B.1.

“Closing” has the meaning set forth in Section II.D.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the Common Stock of Company and any replacement or
substitute thereof, or any share capital into which such Common Stock will have
been changed or any share capital resulting from a reclassification of such
Common Stock.

“Company” has the meaning set forth in the first paragraph of the Agreement.

“Conversion Shares” includes all shares of Common Stock potentially issuable in
relation to the Preferred Shares, including Common Stock that must be issued
upon conversion of any Preferred Shares, and Common Stock that must or may be
issued in payment of any In-Kind Accrual or Conversion Premium (as those terms
are defined in the Certificate of Designations).

“Disclosure Schedules” means the disclosure schedules of Company delivered
concurrently herewith.  The Disclosure Schedules will contain no material
non-public information.

 

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.

“Effective Date” has the meaning set forth in the first paragraph of the
Agreement.

“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.

21

 

--------------------------------------------------------------------------------

 

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $1,000,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company’s balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $1,000,000 due under leases required to
be capitalized in accordance with GAAP.  

“Intellectual Property Rights” has the meaning set forth in Section III.B.11.

“Legal Opinion” means an opinion from Company’s independent legal counsel, in
substantially the form attached as Exhibit 4.

“Liens” means a lien, charge, security interest or encumbrance in excess of
$1,000,000, or a right of first refusal, preemptive right or other restriction.

“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, (b) the
results of operations, assets, business, or financial condition of Company and
the Subsidiaries, taken as a whole, which is not disclosed in the Public Reports
prior to the Effective Date, (c) Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document, or (d)
the sale, issuance, registration, listing and trading on the Trading Market of
the Conversion Shares.

“Material Permits” has the meaning set forth in Section III.B.9.

“Officer’s Certificate” means a certificate executed by an authorized officer of
Company, in the form attached as Exhibit 5.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.

“Preferred Shares” means shares of Series D Redeemable Convertible Preferred
Stock of the Company to be issued to Investor pursuant to this Agreement or any
other agreement with Investor.

“Public Reports” includes all reports filed by Company under the Act or the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
full fiscal years preceding the Effective Date and thereafter.

“Purchase Amount” has the meaning set forth in Section II.A.1.

“Investor” has the meaning set forth in the first paragraph of the Agreement.

“Registration Statement” mean a valid, current and effective shelf Registration
Statement, File No. 333-208910, registering all Conversion Shares for resale,
including the prospectus therein, amendments and supplements to such
Registration Statement or prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated

22

 

--------------------------------------------------------------------------------

 

by reference or deemed to be incorporated by reference in such registration
statement, and any information contained or incorporated by reference in a
prospectus filed with the Commission in connection with the Registration
Statement, to the extent such information is deemed under the Act to be part of
any registration statement.

“Secretary’s Certificate” means a certificate, substantially in the form
attached as Exhibit 6, signed by the secretary of Company.

“Shares” include the Preferred Shares and the Conversion Shares.

“Short Sale” means a “short sale” as defined in Rule 200 of Regulation SHO of
the Exchange Act.

“Subsidiary” means any Person owned or controlled by the Company, or in which
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

“Trading Market” has the meaning set forth in the Certificate of Designations.

“Transaction Documents” means this Agreement, the other agreements, certificates
and documents referenced herein or the form of which is attached hereto, and the
exhibits, schedules and appendices hereto and thereto.

“Transfer Agent Instructions” means a letter agreement executed by Company, its
current transfer agent, and any successor transfer agent for the Common Stock,
substantially in the form attached as Exhibit 3.

 

23

 

--------------------------------------------------------------------------------

 

 

Exhibit 2

Certificate of Designations

 

 

STAFFING 360 SOLUTIONS, INC.

 

 

CERTIFICATE OF DESIGNATIONS OF PREFERENCES, POWERS,
RIGHTS AND LIMITATIONS
OF
SERIES D REDEEMABLE CONVERTIBLE PREFERRED STOCK

 

 

The undersigned, Matthew James Briand and David Faiman, hereby certify that:

1.The undersigned are the Chief Executive Officer and Chief Financial Officer,
respectively, of Staffing 360 Solutions, Inc., a Nevada corporation (the
“Corporation”);

2.The Corporation is authorized to issue 20,000,000 shares of preferred stock,
$0.00001 par value, of which 1,663,008 shares are designated as Series A, all of
which are issued and outstanding, and 200,000 shares are designated as Series B,
133,000 of which are issued and outstanding, and 2,000,000 of Series C of which
175,439 are issued and outstanding; and  

3.The following resolutions were duly adopted by the Board of Directors:

WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 20,000,000
shares, $0.00001 par value per share (the “Preferred Stock”), issuable from time
to time in one or more series;

WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, Accrual Rate, powers, voting rights, conversion rights, rights
and terms of redemption and liquidation preferences of any wholly unissued
series of Preferred Stock and the number of shares constituting any Series and
the designation thereof, of any of them;

WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid and as set forth in this Certificate of
Designations of Preferences, Powers, Rights and Limitations of Series D
Redeemable Convertible Preferred Stock, to designate the rights, preferences,
restrictions and other matters relating to the Series D Redeemable Convertible
Preferred Stock, which will consist of up to 5,000 shares of the Preferred Stock
which the Corporation has the authority to issue, as follows:

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash, notes or exchange of
other securities, rights or property and does hereby fix and determine the
powers, rights, preferences, restrictions and other matters relating to such
series of Preferred Stock as follows:

1

 

--------------------------------------------------------------------------------

 

I.Terms of Preferred Stock. 

A.Designation and Amount.  A series of Preferred Stock is hereby designated as
the Corporation’s Series D Redeemable Convertible Preferred Stock, par value of
$0.00001 per share (the “Series D Preferred Stock”), the number of shares of
which so designated are 5,000 shares of Series D Preferred Stock; which Series D
Preferred Stock will not be subject to increase without any consent of the
holders of the Series D Preferred Stock (each a “Holder” and collectively, the
“Holders”) that may be required by applicable law.  

B.Ranking and Voting.  

1.Ranking.  The Series D Preferred Stock will, with respect to dividend rights
and rights upon liquidation, winding-up or dissolution, rank: (a) senior to the
Corporation’s Common Stock, $0.00001 par value per share (“Common Stock”); (b)
senior, pari passu or junior with respect to any other series of Preferred
Stock, as set forth in the Certificate of Designations of Preferences, Powers,
Rights and Limitations with respect to such Preferred Stock; and (c) junior to
all existing and future indebtedness of the Corporation.  Without the prior
written consent of the Holders of a majority of the outstanding shares of Series
D Preferred Stock (voting separately as a single class), the Corporation may not
issue any additional shares of Series D Preferred Stock, or any other Preferred
Stock that is pari passu or senior to the Series D Preferred Stock with respect
to any rights for a period of 6 months after the Issuance Date.  

2.Voting.  Except as required by applicable law or as set forth herein, the
holders of shares of Series D Preferred Stock will have no right to vote on any
matters, questions or proceedings of this Corporation including, without
limitation, the election of directors except: (a) during a period where a
dividend (or part of a dividend) is in arrears; (b) on a proposal to reduce the
Company's share capital; (c) on a resolution to approve the terms of a buy-back
agreement; (d) on a proposal to wind up the Company; (e) on a proposal for the
disposal of all or substantially all the Company's property, business and
undertaking; and (f) during the winding-up of the entity.

C.In-Kind Accrual.  

1.Commencing on the date of the issuance of any such shares of Series D
Preferred Stock (each respectively an “Issuance Date”), each outstanding share
of Series D Preferred Stock will accrue a cumulative in-kind payment accrual
(“In-Kind Accrual”), at a rate equal to 6.50% per annum, subject to adjustment
as provided in this Certificate of Designations (“Accrual Rate”), of the Face
Value.  In-Kind Accrual will be payable with respect to any shares of Series D
Preferred Stock upon any of the following: (a) upon redemption of such shares in
accordance with Section I.F; (b) upon conversion of such shares in accordance
with Section I.G; and (c) when, as and if otherwise declared by the board of
directors of the Corporation.      

2.In-Kind Accrual, as well as any applicable Conversion Premium payable
hereunder, will be paid:  (a) in the Corporation’s sole and absolute discretion,
immediately in cash; or (b) if Corporation notifies Holder it will not pay all
or any portion in cash, or to the extent cash is not paid and received as soon
as practicable, and in any event within 3 Trading Days after the Notice Time for
any reason whatsoever, in shares of Common Stock valued at (i) if there has
never been a Trigger Event, (A) 90.0% of the average of the 5 lowest individual
daily volume weighted

2

 

--------------------------------------------------------------------------------

 

average prices of the Common Stock on the Trading Market during the applicable
Measurement Period, which may be non-consecutive, less $0.05 per share of Common
Stock, not to exceed 100% of the lowest sales price on the last day of such
Measurement Period less $0.05 per share of Common Stock (ii) following any
Trigger Event, (A) 80.0% of the lowest daily volume weighted average price
during any Measurement Period for any conversion by Holder, less $0.10 per share
of Common Stock, not to exceed (B) 80.0% of the lowest sales price on the last
day of any Measurement Period, less $0.10 per share of Common Stock.  In no
event will the value of Common Stock pursuant to the foregoing be below the par
value per share.  All amounts that are required or permitted to be paid in cash
pursuant to this Certificate of Designations will be paid by wire transfer of
immediately available funds to an account designated by Holder. 

3.So long as any shares of Series D Preferred Stock are outstanding, the Company
will not repurchase shares of Common Stock other than as payment of the exercise
or conversion price of a convertible security or payment of withholding tax, and
no dividend or other distributions will be paid, declared or set apart with
respect to any Common Stock, except for Purchase Rights.  

D.Protective Provision.

1.So long as any shares of Series D Preferred Stock are outstanding, the
Corporation will not, without the affirmative approval of the Holders of a
majority of the shares of the Series D Preferred Stock then outstanding (voting
separately as one class), (i) alter or change adversely the powers, preferences
or rights given to the Series D Preferred Stock or alter or amend this
Certificate of Designations, (ii) authorize or create any class of stock ranking
as to distribution of dividend senior to the Series D Preferred Stock, (iii)
amend its certificate of incorporation or other charter documents in breach of
any of the provisions hereof, (iv) increase the authorized number of shares of
Series D Preferred Stock or (v) enter into any agreement with respect to the
foregoing.

2.A “Deemed Liquidation Event” will mean: (a) a merger or consolidation in which
the Corporation is a constituent party or a subsidiary of the Corporation is a
constituent party and the Corporation issues shares of its capital stock
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Corporation or a subsidiary in which the shares of
capital stock of the Corporation outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; (b) Corporation issues securities that are senior to the Series D
Preferred Stock in any respect, (c) Holder does not receive the number of
Conversion Shares stated in a Conversion Notice with 5 Trading Days of the
Notice Time; (d) trading of the Common Stock is halted or suspended by the
Trading Market or any U.S. governmental agency for 5 or more consecutive trading
days; (e) the sale, lease, transfer, exclusive license or other disposition, in
a single transaction or series of related transactions, by the Corporation or
any subsidiary of the Corporation of all or substantially all the assets of the
Corporation and its subsidiaries taken as a whole, or the sale or disposition
(whether by merger or otherwise) of one or more subsidiaries of

3

 

--------------------------------------------------------------------------------

 

the Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation. 

3.The Corporation will not have the power to close or effect a voluntary Deemed
Liquidation Event unless the agreement or plan of merger or consolidation for
such transaction provides that the consideration payable to the stockholders of
the Corporation will be allocated among the holders of capital stock of the
Corporation in accordance with Section I.E, and the required amount is paid to
Holder prior to or upon closing, effectuation or occurrence of the Deemed
Liquidation Event.

E.Liquidation.

1.Upon any liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, after payment or provision for payment of debts and
other liabilities of the Corporation, pari passu with any distribution or
payment made to the holders of Preferred Stock and Common Stock by reason of
their ownership thereof, the Holders of Series D Preferred Stock will be
entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders an amount with respect to each share of Series
D Preferred Stock equal to $10,000.00 (“Face Value”), plus an amount equal to
any accrued but unpaid In-Kind Accrual thereon (collectively with the Face
Value, the “Liquidation Value”).  If, upon any liquidation, dissolution or
winding up of the Corporation, whether voluntary or involuntary, the amounts
payable with respect to the shares of Series D Preferred Stock are not paid in
full, the holders of shares of Series D Preferred Stock will share equally and
ratably with the holders of shares of Preferred Stock and Common Stock in any
distribution of assets of the Corporation in proportion to the liquidation
preference and an amount equal to all accumulated and unpaid In-Kind Accrual, if
any, to which each such holder is entitled.

2.If, upon any liquidation, dissolution or winding up of the Corporation, the
assets of the Corporation will be insufficient to make payment in full to all
Holders, then the assets distributable to the Holders will be distributed among
the Holders at the time outstanding, ratably in proportion to the full amounts
to which they would otherwise be respectively entitled.

F.Redemption.

1.Corporation’s Redemption Option. On the Dividend Maturity Date, the
Corporation may redeem any or all shares of Series D Preferred Stock by paying
Holder in cash an amount per share equal to 100% of the Liquidation Value for
the shares redeemed.  

2.Early Redemption.  Prior to the Dividend Maturity Date, provided that no
Trigger Event has occurred, the Corporation will have the right at any time upon
30 Trading Days’ prior written notice, in its sole and absolute discretion, to
redeem all or any portion of the shares of Series D Preferred Stock then
outstanding by paying Holder in cash an amount per share of Series D Preferred
Stock (the “Early Redemption Price”) equal to the sum of the following:  (a)
100% of the Face Value, plus (b) the Conversion Premium, minus (c) any In-Kind
Accrual that have been paid, for each share of Series D Preferred Stock
redeemed.  

4

 

--------------------------------------------------------------------------------

 

3.Credit Risk Adjustment.   

a.The Accrual Rate will adjust downward by an amount equal to the Spread
Adjustment for each amount, if any, equal to the Adjustment Factor that the
Measuring Metric rises above the Maximum Triggering Level, down to a minimum of
0.0%.  

b.The Accrual Rate will adjust upward by an amount equal to the Spread
Adjustment for each amount, if any, equal to the Adjustment Factor that the
Measuring Metric falls below the Minimum Triggering Level, up to a maximum of
24.95%.  In addition, the Accrual Rate will adjust upward by 10.0% following the
occurrence of any Trigger Event.

c.The adjusted Accrual Rate used for calculation of the Liquidation Value,
Conversion Premium, Early Redemption Price and Dividend, as applicable, and the
amount of In-Kind Accrual owed will be calculated and determined based upon the
Measuring Metric at close of the Trading Market immediately prior to the Notice
Time.

4.Mandatory Redemption. If the Corporation determines to liquidate, dissolve or
wind-up its business and affairs, or upon closing or occurrence of any Deemed
Liquidation Event, the Corporation will prior to or concurrently with the
closing, effectuation or occurrence any such action, redeem the Series D
Preferred Stock for cash, by wire transfer of immediately available funds to an
account designated by Holder, at the Early Redemption Price set forth in Section
I.F.2 if the event is prior to the Dividend Maturity Date, or at the Liquidation
Value if the event is on or after the Dividend Maturity Date.

5.Mechanics of Redemption.  In order to redeem any of the Holders’ Series D
Preferred Stock then outstanding, the Corporation must deliver written notice
(each, a “Redemption Notice”) to each Holder setting forth (a) the number of
shares of Series D Preferred Stock that the Corporation is redeeming, (b) the
applicable Accrual Rate, Liquidation Value and Early Redemption Price, and (c)
the calculation of the amount paid.  Upon receipt of payment in cash, each
Holder will promptly submit to the Corporation such Holder’s Series D Preferred
Stock certificates.  In connection with a mandatory redemption, the notice will
be delivered as soon as the number of shares can be determined, and in all other
instances at least 30 Trading Days prior to payment.  For the avoidance of
doubt, the delivery of a Redemption Notice shall not affect Holder’s rights
under Section I.G until after receipt of cash payment by Holder.

G.Conversion.

1.Mechanics of Conversion.

a.One or more shares of the Series D Preferred Stock may be converted, in part
or in whole, into shares of Common Stock, at any time or times after the
Issuance Date, in the sole and absolute discretion of Holder or, subject to the
terms and conditions hereof, the Corporation; (i) if at the option of Holder, by
delivery of one or more written notices to the Corporation or its transfer agent
(each, a “Holder Conversion Notice”), of the Holder’s election to convert any or
all of its Series D Preferred Stock; or (ii) if at the option of the
Corporation, if the Equity Conditions are met, delivery of written notice to
Holder (each, a “Corporation Conversion Notice,” with the Holder Conversion
Notice, each a “Conversion Notice,” and with

5

 

--------------------------------------------------------------------------------

 

the Redemption Notice, each an “Initial Notice”), of the Corporation’s election
to convert the Series D Preferred Stock.   

b.Each Delivery Notice will set forth the number of shares of Series D Preferred
Stock being converted, the minimum number of Conversion Shares and the amount of
In-Kind Accrual and any applicable Conversion Premium due as of the time the
Delivery Notice is given (the “Notice Time”), and the calculation thereof.  

c.If the Corporation notifies Holder by 10:00 a.m. Eastern time on the Trading
Day after the Notice Time that it is paying all or any portion of In-Kind
Accrual or Conversion Premium, and actually pays in cash by the next Trading
Day, time being of the essence, the full amount of In-Kind Accrual and
Conversion Premium stated in the Delivery Notice, no further amount will be due
with respect thereto.

d.As soon as practicable, and in any event within 1 Trading Day of the Notice
Time, time being of the essence, the Corporation will do all of the
following:  (i) transmit the Delivery Notice by facsimile or electronic mail to
the Holder, and to the Corporation’s transfer agent (the “Transfer Agent”) with
instructions to comply with the Delivery Notice and deliver the number of
Conversion Shares stated in the Delivery Notice; (ii) either (A) if the
Corporation is approved through The Depository Trust Corporation (“DTC”),
authorize and instruct the credit by the Transfer Agent the aggregate number of
Conversion Shares set forth in the Delivery Notice, to Holder’s or its
designee’s balance account with the DTC Fast Automated Securities Transfer
(FAST) Program, through its Deposit/Withdrawal at Custodian (DWAC) system, or
(B) only if the Corporation is not approved through DTC, issue and surrender to
a common carrier for overnight delivery to the address as specified in the
Delivery Notice a certificate bearing no restrictive legend, registered in the
name of Holder or its designee, for the number of Conversion Shares to which
Holder is then entitled, as set forth in the Delivery Notice; and (iii) if it
contends that the Delivery Notice is in any way incorrect, a through explanation
of why and its own calculation, or the Delivery Notice will conclusively be
deemed correct for all purposes.  The Corporation will at all times diligently
take or cause to be taken all actions reasonably necessary to cause the
Conversion Shares to be issued as soon as practicable.

e.If during the Measurement Period the Holder is entitled to receive additional
Conversion Shares with regard to an Initial Notice, Holder may at any time
deliver one or more additional written notices to the Corporation or its
transfer agent (each, an “Additional Notice” and with the Initial Notice, each a
“Delivery Notice”) setting forth the additional number of Conversion Shares to
be delivered, and the calculation thereof.

f.If the Corporation for any reason does not issue or cause to be issued to the
Holder within 3 Trading Days after the date of a Delivery Notice, the number of
Conversion Shares stated in the Delivery Notice, then, in addition to all other
remedies available to the Holder, as liquidated damages and not as a penalty,
the Corporation will pay in cash to the Holder on each day after such 3rd
Trading Day that the issuance of such Conversion Shares is not timely effected
an amount equal to 2% of the product of (i) the aggregate number of Conversion
Shares not issued to the Holder on a timely basis and to which the Holder is
entitled and (ii) the highest Closing Price of the Common Stock between the date
on which the Corporation should have issued such shares to the Holder and the
actual date of receipt of Conversion Shares by Holder.  It is intended

6

 

--------------------------------------------------------------------------------

 

that the foregoing will serve to reasonably compensate Holder for any delay in
delivery of Conversion Shares, and not as punishment for any breach by the
Corporation.  The Corporation acknowledges that the actual damages likely to
result from delay in delivery are difficult to estimate and would be difficult
for Holder to prove.   

g.Notwithstanding any other provision:  all of the requirements of Section I.F
and this Section I.G are each independent covenants; the Corporation’s
obligations to issue and deliver Conversion Shares upon any Delivery Notice are
absolute, unconditional and irrevocable; any breach or alleged breach of any
representation or agreement, or any violation or alleged violation of any law or
regulation, by any party or any other person will not excuse full and timely
performance of any of the Corporation’s obligations under these sections; and
under no circumstances may the Corporation seek or obtain any temporary, interim
or preliminary injunctive or equitable relief to prevent or interfere with any
issuance of Conversion Shares to Holder.

h.If for any reason whatsoever Holder does not timely receive the number of
Conversion Shares stated in any Delivery Notice, Holder will be entitled to a
compulsory remedy of immediate specific performance, temporary, interim and,
preliminary and final injunctive relief requiring Corporation and its transfer
agent, attorneys, officers and directors to immediately issue and deliver the
number of Conversion Shares stated by Holder, which requirement will not be
stayed for any reason, without the necessity of posting any bond, and which
Corporation may not seek to stay or appeal.

i.No fractional shares of Common Stock are to be issued upon conversion of
Series D Preferred Stock, but rather the Corporation will issue to Holder scrip
or warrants registered on the books of the Corporation (certificated or
uncertificated) which will entitle Holder to receive a full share upon the
surrender of such scrip or warrants aggregating a full share.  The Holder will
not be required to deliver the original certificates for the Series D Preferred
Stock in order to effect a conversion hereunder.  The Corporation will pay any
and all taxes which may be payable with respect to the issuance and delivery of
any Conversion Shares.

2.Holder Conversion.  In the event of a conversion of any Series D Preferred
Stock pursuant to a Holder Conversion Notice, the Corporation will (a) satisfy
the payment of In-Kind Accrual and Conversion Premium as provided in Section
I.C.2, and (b) issue to the Holder of such Series D Preferred Stock a number of
Conversion Shares equal to (i) the Face Value multiplied by (ii) the number of
such Series D Preferred Stock subject to the Holder Conversion Notice divided by
(iii) the applicable Conversion Price with respect to such Series D Preferred
Stock; all in accordance with the procedures set forth in Section I.G.1.

3.Corporation Conversion.  The Corporation will have the right to send the
Holder a Corporation Conversion Notice at any time in its sole and absolute
discretion, if the Equity Conditions are met as of the time such Corporation
Conversion Notice is given. Upon any conversion of any Series D Preferred Stock
pursuant to a Corporation Conversion Notice, the Corporation will on the date of
such notice (a) satisfy the payment of In-Kind Accrual and Conversion Premium as
provided in Section I.C.2, and (b) issue to the Holder of such Series D
Preferred Stock a number of Conversion Shares equal to (i) the Face Value
multiplied by (ii) the number of such Series D Preferred Stock subject to the
Holder Conversion Notice divided by (iii)

7

 

--------------------------------------------------------------------------------

 

the applicable Conversion Price with respect to such Series D Preferred Stock;
all in accordance with the procedures set forth in Section I.G.1. 

4.Stock Splits.  If the Corporation at any time on or after the filing of this
Certificate of Designations subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the applicable Conversion Price,
Adjustment Factor, Maximum Triggering Level, Minimum Triggering Level,  and
other share based metrics in effect immediately prior to such subdivision will
be proportionately reduced and the number of shares of Common Stock issuable
will be proportionately increased.  If the Corporation at any time on or after
such Issuance Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the applicable Conversion Price, Adjustment Factor, Maximum
Triggering Level, Minimum Triggering Level, and other share based metrics in
effect immediately prior to such combination will be proportionately increased
and the number of Conversion Shares will be proportionately decreased.  Any
adjustment under this Section will become effective at the close of business on
the date the subdivision or combination becomes effective.

5.Rights.  In addition to any adjustments pursuant to Section I.G.4, if at any
time the Corporation grants, issues or sells any options, convertible securities
or rights to purchase stock, warrants, securities or other property pro rata to
the record holders of any class of shares of Common Stock (the “Purchase
Rights”), then Holder will be entitled to acquire, upon the terms applicable to
such Purchase Rights, the aggregate Purchase Rights which Holder could have
acquired if Holder had held the number of shares of Common Stock acquirable upon
conversion of all Preferred Stock held by Holder immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.

6.Notices.  The holders of shares of Series D Preferred Stock are entitled to
the same rights as the holders of Common Stock with respect to rights to receive
notices, reports and audited accounts from the Company and with respect to
attending stockholder meetings.

7.Definitions. The following terms will have the following meanings:

a.“Adjustment Factor” means $0.10 per share of Common Stock.

b.“Closing Price” means, for any security as of any date, the last closing bid
price for such security on the Trading Market, or, if the Trading Market begins
to operate on an extended hours basis and does not designate the closing bid
price, then the last bid price of such security prior to 4:00 p.m., Eastern
time, or, if the Trading Market is not the principal securities exchange or
trading market for such security, the last closing bid price of such security on
the principal securities exchange or trading market where such security is
listed or traded, or if the foregoing do not apply, the last closing bid price
of such security in the over-the-counter market on the electronic bulletin board
for such security, or, if no closing bid price is reported for such security,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.).

8

 

--------------------------------------------------------------------------------

 

c.“Conversion Premium” for each share of Series D Preferred Stock means the Face
Value, multiplied by the product of (i) the applicable Accrual Rate, and (ii)
the number of whole years between the Issuance Date and the Dividend Maturity
Date.  

d.“Conversion Price” means a price per share of Common Stock equal to $2.50 per
share of Common Stock, subject to adjustment as otherwise provided herein.

e.“Conversion Shares” means all shares of Common Stock that are required to be
or may be issued upon conversion of Series D Preferred Stock.

f.“Dividend Maturity Date” means the date that is 6.5 years after the Issuance
Date.

g.“Equity Conditions” means on each day during the Measurement Period, (i) the
Common Stock is not under chill or freeze from DTC, the Common Stock is
designated for trading on OTCQB or higher market and shall not have been
suspended from trading on such market, and delisting or suspension by the
Trading Market has not been threatened or pending, either in writing by such
market or because Company has fallen below the then effective minimum listing
maintenance requirements of such market; (ii) the Corporation has delivered
Conversion Shares upon all conversions or redemptions of the Series D Preferred
Stock in accordance with their terms to the Holder on a timely basis; (iii) the
Corporation will have no knowledge of any fact that would cause both of the
following (A) a registration statement not to be effective and available for the
resale of all Conversion Shares, and (B) Section 3(a)(9) under the Securities
Act of 1933, as amended, not to be available for the issuance of all Conversion
Shares, or Securities Act Rule 144 not to be available for the resale of all the
Conversion Shares underlying the Series D Preferred Stock without restriction;
(iv) there has been a minimum of $5 million, or 10 times the Face Value of
Preferred Share being converted, whichever is lower; in aggregate trading volume
since the most recent Issuance Date; (v) all shares of Common Stock to which
Holder is entitled have been timely received into Holder’s designated account in
electronic form fully cleared for trading; (vi) the Corporation otherwise shall
have been in compliance with and shall not have breached any provision,
covenant, representation or warranty of any Transaction Document; (vii) the
Measuring Metric is at least $1.00; and (viii) no Trigger Event shall have
occurred.

h.“Measurement Period” means the period beginning, if no Trigger Event has
occurred the later of June 24, 2016 and 30 Trading Days before the Notice Date,
and if a Trigger Event has occurred 60 Trading Days before the Notice Date, and
ending, if no Trigger Event has occurred 30 Trading Days, and if a Trigger Event
has occurred 60 Trading Days, after the number of Conversion Shares stated in
the initial Notice have actually been received into Holder’s designated
brokerage account in electronic form and fully cleared for trading; provided
that for each day during the Measurement Period on which less than all of the
conditions set forth in Section I.G.6.h exist, 1 Trading Day will be added to
what otherwise would have been the end of the Measurement Period.

i. “Measuring Metric” means the volume weighted average price of the Common
Stock on any Trading Day following the Issuance Date of the Series D Preferred
Stock.

9

 

--------------------------------------------------------------------------------

 

j.“Maximum Triggering Level” means $3.00 per share of Common Stock.  

k.“Minimum Triggering Level” means $2.00 per share of Common Stock.

l.“Spread Adjustment” means 150 basis points.

m. “Stock Purchase Agreement” means the Stock Purchase Agreement or other
agreement pursuant to which any share of Series D Preferred Stock is issued,
including all exhibits thereto and all related Transaction Documents as defined
therein.

n.“Trading Day” means any day on which the Common Stock is traded on the Trading
Market.

o.“Trading Market” means or whatever is at the applicable time, the principal
U.S. trading exchange or market for the Common Stock.  All Trading Market data
will be measured as provided by the appropriate function of the Bloomberg
Professional service of Bloomberg Financial Markets or its successor performing
similar functions.

7.Issuance Limitation.  Notwithstanding any other provision, at no time may the
Corporation issue shares of Common Stock to Holder which, when aggregated with
all other shares of Common Stock then deemed beneficially owned by Holder, would
result in Holder owning more than 4.99% of all Common Stock outstanding
immediately after giving effect to such issuance, as determined in accordance
with Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder; provided, however, that Holder may increase such amount to 9.99%
upon not less than 61 days’ prior notice to the Corporation.  No provision of
this paragraph may be waived by Holder or the Corporation.

8.Conversion at Maturity.  On the Dividend Maturity Date, all remaining
outstanding Series D Preferred Stock will automatically be converted into shares
of Common Stock.

H.Trigger Event.  

1.Any occurrence of any one or more of the following shall constitute a “Trigger
Event”:

(a)Holder does not timely receive the number of Conversion Shares stated in any
Conversion Notice for any reason whatsoever, time being of the essence,
including without limitation the issuance of restricted shares;

(b)Any violation of or failure to timely perform any covenant or provision of
this Certificate of Designations, the Stock Purchase Agreement, or any
Transaction Document, related to payment of cash, registration or delivery of
Conversion Shares, time being of the essence;

10

 

--------------------------------------------------------------------------------

 

(c)Any violation of or failure to perform any covenant or provision of this
Certificate of Designations, the Stock Purchase Agreement, or any Transaction
Document, which in the case of a default that is curable, is not related to
payment of cash, registration or delivery of Conversion Shares, and has not
occurred before, is not cured within 5 Trading Days of written notice thereof; 

(d)Any representation or warranty made in the Stock Purchase Agreement or any
Transaction Document shall be untrue or incorrect in any respect as of the date
when made or deemed made;

(e)The occurrence of any default or event of default under any material
agreement, lease, document or instrument to which the Corporation or any
subsidiary is obligated, including without limitation of an aggregate of at
least $1,000,000 of indebtedness;

(f)While any Registration Statement is required to be maintained effective, the
effectiveness of the Registration Statement lapses for any reason, including,
without limitation, the issuance of a stop order, or the Registration Statement,
or the prospectus contained therein, is unavailable to Holder sale of all
Conversion Shares for any 5 or more Trading Days, which may be non-consecutive;

(g)The suspension from trading or the failure of the Common Stock to be trading
or listed on the Trading Market, or any notice to or from the Trading Market
that the Company does not meet the listing requirements for the Trading Market;

(h) The Corporation notifies Holder, including without limitation, by way of
public announcement or through any of its attorneys, agents or representatives,
of its intention not to comply, as required, with a Conversion Notice at any
time, including without limitation any objection or instruction to its transfer
agent not to comply with any notice from Holder;

(i)Bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Corporation or any subsidiary and, if instituted against the Corporation or any
subsidiary by a third party, an order for relief is entered or the proceedings
are not dismissed within 30 days of their initiation;

(j)The appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, or other similar official of the Corporation or any
subsidiary or of any substantial part of its property, or the making by it of an
assignment for the benefit of creditors, or the execution of a composition of
debts, or the occurrence of any other similar federal, state or foreign
proceeding, or the admission by it in writing of its inability to pay its debts
generally as they become due, the taking of corporate action by the Corporation
or any Subsidiary in furtherance of any such action or the taking of any action
by any person to commence a foreclosure sale or any other similar action under
any applicable law;

(k)A final judgment or judgments for the payment of money aggregating in excess
of $1,000,000 are rendered against the Corporation or any of its subsidiaries
and are not stayed or satisfied within 30 days of entry;

11

 

--------------------------------------------------------------------------------

 

(l)The Corporation does not for any reason timely comply with the reporting
requirements of the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder, including without limitation timely filing
when first due all reports and required filings;  

(m)Any regulatory, administrative or enforcement proceeding is initiated against
Corporation or any subsidiary (except to the extent an adverse determination
would not have a material adverse effect on the Company’s business, properties,
assets, financial condition or results of operations or prevent the performance
by the Company of any material obligation under the Transaction Documents); or

(n)Any material provision of this Certificate of Designations shall at any time
for any reason, other than pursuant to the express terms thereof, cease to be
valid and binding on or enforceable against the parties thereto, or the validity
or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by the Corporation or any subsidiary or any
governmental authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or the Corporation or any
subsidiary denies that it has any liability or obligation purported to be
created under this Certificate of Designations.

2.It is intended that all adjustments made following a Trigger Event will serve
to reasonably compensate Holder for the consequences and increased risk
following a Trigger Event, and not as a penalty or punishment for any breach by
the Corporation.  The Corporation acknowledges that the actual damages likely to
result from a Trigger Event are difficult to estimate and would be difficult for
Holder to prove.

I.Stock Register. The Corporation will keep at its principal office, or at the
offices of the transfer agent, a register of the Series D Preferred Stock, which
will be prima facie indicia of ownership of all outstanding shares of Series D
Preferred Stock.  Upon the surrender of any certificate representing Series D
Preferred Stock at such place, the Corporation, at the request of the record
Holder of such certificate, will execute and deliver (at the Corporation’s
expense) a new certificate or certificates in exchange therefor representing in
the aggregate the number of shares represented by the surrendered
certificate.  Each such new certificate will be registered in such name and will
represent such number of shares as is requested by the Holder of the surrendered
certificate and will be substantially identical in form to the surrendered
certificate.

II.Miscellaneous.

A.Notices.  Any and all notices to the Corporation will be addressed to the
Corporation’s Chief Executive Officer at the Corporation’s principal place of
business on file with the Secretary of State of the State of Nevada.  Any and
all notices or other communications or deliveries to be provided by the
Corporation to any Holder hereunder will be in writing and delivered personally,
by electronic mail or facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the electronic mail, facsimile
telephone number or address of such Holder appearing on the books of the
Corporation, or if no such electronic mail, facsimile telephone number or
address appears, at the principal place of business of the Holder. Any notice or
other communication or deliveries hereunder will be deemed given and effective
on the earliest of (1) the date of transmission, if such notice or communication
is delivered via

12

 

--------------------------------------------------------------------------------

 

facsimile or electronic mail prior to 5:30 p.m. Eastern time, (2) the date after
the date of transmission, if such notice or communication is delivered via
facsimile or electronic mail later than 5:30 p.m. but prior to 11:59 p.m.
Eastern time on such date, (3) the second business day following the date of
mailing, if sent by nationally recognized overnight courier service, or (4) upon
actual receipt by the party to whom such notice is required to be given,
regardless of how sent. 

B.Lost or Mutilated Preferred Stock Certificate.  Upon receipt of evidence
reasonably satisfactory to the Corporation (an affidavit of the registered
Holder will be satisfactory) of the ownership and the loss, theft, destruction
or mutilation of any certificate evidencing shares of Series D Preferred Stock,
and in the case of any such loss, theft or destruction upon receipt of indemnity
reasonably satisfactory to the Corporation (provided that if the Holder is a
financial institution or other institutional investor its own agreement will be
satisfactory) or in the case of any such mutilation upon surrender of such
certificate, the Corporation will, at its expense, execute and deliver in lieu
of such certificate a new certificate of like kind representing the number of
shares of such class represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.

C.Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and will not be deemed to
limit or affect any of the provisions hereof.

RESOLVED, FURTHER, that the chairman, chief executive officer, chief financial
officer, president or any vice-president, and the secretary or any assistant
secretary, of the Corporation be and they hereby are authorized and directed to
prepare and file a Designation of Preferences, Rights and Limitations of Series
D Preferred Stock in accordance with the foregoing resolution and the provisions
of Nevada law.

IN WITNESS WHEREOF, the undersigned have executed this Certificate this 24th day
of June 2016.

 

Signed:  

Name:  Matthew James Briand

Title:  Chief Executive Officer

 

 

Signed:  

Name:  David Faiman

Title:  Chief Financial Officer

 

 

 

13

 

--------------------------------------------------------------------------------

 

Exhibit 3

 

Form of Transfer Agent Instructions

 

 

June 24, 2016

 

VStock Transfer, LLC

18 Lafayette Place

Woodmere, NY 11598

 

Re:Staffing 360 Solutions, Inc.

 

Ladies and Gentlemen:

 

In accordance with the Stock Purchase Agreement  (“Agreement”), dated June 24,
2016, by and between Staffing 360 Solutions, Inc., a Nevada corporation
(“Company”), and ____________________ (“Investor”), pursuant to which Company is
required to reserve, issue and deliver shares (“Shares”) of Company’s Common
Stock (“Common Stock”) upon conversion of shares of the Series D Preferred Stock
purchased by Investor, this will serve as our irrevocable, absolute and
unconditional instruction, authorization and direction to you, whenever either
Company or Investor delivers written instructions to you with a copy of a
Delivery Notice in the form attached as Appendix I hereto, immediately reserve
and/or issue the Shares requested by either Company or Investor.  Capitalized
terms used herein without definition will have the respective meanings ascribed
to them in the Agreement.    

 

Upon your receipt of an instruction from either Company or Investor, you are to
immediately process the instruction in accordance with your rush procedures, and
use your commercially reasonable efforts to issue and deliver to Investor the
number of Shares set forth in the Delivery Notice as soon as reasonably
practicable in accordance with your rush procedures, and in any event within 3
trading days after receipt of the instruction, either:  (a) only if you receive
written notice that a registration statement is not effective and neither
Company nor Investor provides an opinion of counsel to the effect that the
Shares may be issued without restrictive legend, by delivering by overnight
carrier to the address specified in the notice a physical certificate bearing a
restrictive legend; (b) only if Company is not approved through DTC, and either
Company or Investor provides an opinion of counsel to the effect that the Shares
may be issued without restrictive legend, by delivering by overnight carrier to
the address specified in the notice a physical certificate bearing no
restrictive legend, by delivering by overnight carrier to the address specified
in the notice a physical certificate bearing no restrictive legend; or (c) if
Company is DTC eligible and either Company or Investor provides an opinion of
counsel to the effect that the Shares may be issued without restrictive legend,
by issuing pursuant to the DTC Fast Automated Securities Transfer (FAST)
Program, crediting to Investor’s or its designee’s balance account with DTC
through its Deposit Withdrawal At Custodian (DWAC) system, and notifying
Investor to cause its bank or broker to initiate the transaction through the
DWAC system.  

 

 

--------------------------------------------------------------------------------

 

Company hereby confirms that the Shares should not be subject to any
stop-transfer restrictions and will otherwise be freely transferable on the
books and records of Company, and if the Shares are certificated, the
certificates will not bear any legend restricting transfer of the Shares
represented thereby, if a legal opinion is provided as set forth in the
preceding paragraph. 

 

Company hereby confirms that no instructions other than as contemplated herein
will or may be given to you by Company with respect to the Shares.  Company may
not instruct you to disregard any reserve or Delivery Notice and you may not do
so.  You are to comply promptly with any Delivery Notice or share reservation
notice received from Investor, notwithstanding any contrary instructions from
Company.  

 

Company will not replace you as Company’s transfer agent, until a reputable
registered transfer agent has agreed in writing to serve as Company’s transfer
agent and to be bound by all terms and conditions of this letter agreement.  In
the event that you resign as Company’s transfer agent, Company will engage a
suitable replacement reputable registered transfer agent that will agree to
serve as transfer agent for Company and be bound by the terms and conditions of
these irrevocable instructions as soon as practicable and in any event within 3
Trading Days.  

 

Company must keep its bill current with you.  If Company is not current and is
on suspension, Investor will have the right to pay Company’s outstanding bill,
in order for you to act upon these instructions. If payment for the reservation
or issuance is not made by Company or Investor, you have no obligation to act
under instructions until your bill is paid.

 

Company and you hereby acknowledge and confirm that complying with the terms of
these instructions does not and will not prohibit you from satisfying any and
all fiduciary responsibilities and duties you may owe to Company.  

 

Company will indemnify you and your officers, directors, principals, partners,
advisors, attorneys, agents and representatives, and hold each of them harmless
from and against any and all loss, cost, liability, damage, claim or expense
(including the reasonable fees and disbursements of attorneys) incurred by or
asserted against you or any of them arising out of or in connection with
complying with any Delivery Notice or any other instruction from Investor,
except that Company will not be liable hereunder for any amounts in respect of
which it is finally determined by a court of competent jurisdiction to be due
solely to your fraud, willful misconduct or gross negligence.  You are entitled
to indemnity and will have no liability to Company in respect of any action
taken in compliance with any Delivery Notice or instruction from Investor,
notwithstanding any contrary instructions from Company.  Accordingly, you shall
have no duty or obligation to confirm the accuracy of any calculations or
information set forth in any Delivery Notice submitted by the Investor.

 

Investor is intended to be and is a third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made
without the prior written consent of Investor.  The above instructions cannot be
revoked, cancelled or modified without prior written approval of Investor.

 

2

--------------------------------------------------------------------------------

 

The Board of Directors of Company has approved the foregoing irrevocable
instructions and does hereby extend Company’s irrevocable agreement to indemnify
your firm for all loss, liability or expense in carrying out the authority and
direction herein contained on the terms herein set forth.  You have not
previously received contrary instructions from Company or its agents, nor are
you aware of any facts or circumstances that would make the transaction improper
or illegal under applicable laws or regulations. 

 

The terms of this letter shall be governed by the laws of the State of New York
without regard to the conflicts of laws principles thereof, and any action
arising out of or relating to these instructions by be filed in the U.S.
District Court for the Southern District of New York.

 

IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Transfer Agent Instructions to be duly executed and delivered as of the date
first written above.

 

STAFFING 360 SOLUTIONS, INC.

 

 

By:  

Name:  

Title:  

 

 

ACCEPTED AND AGREED:

 

VSTOCK TRANSFER, LLC

 

 

By:  

Name:  

Title:  

 






3

--------------------------------------------------------------------------------

 

Appendix I

 

Form of Delivery Notice

 

 

DELIVERY NOTICE

 

Reference is made to the Series D Preferred Stock (“Preferred Stock”) issued by
Staffing 360 Solutions, Inc., a Nevada corporation (“Company”) to the Investor
named below pursuant to the Stock Purchase Agreement dated June 24, 2016.  In
accordance with and pursuant to the Certificate of Designations for the
Preferred Stock, Investor hereby converts the number of shares of Preferred
Stock stated below into shares of Common Stock (“Common Stock”) of Company, as
of the date and time first stated below.

 

Notice Time:  XX/XX/20XX, XX:XX x.m. Eastern time

Shares of Preferred Stock to be converted:  XX Shares ($10,000/share)

Conversion Price:  $2.50

Number of shares of Common Stock to be issued for Conversion:  XX,XXX           

Relevant Accrual Rate: X% based on VWAP of $X.XX on XX/XX/20XX             

Conversion Premium:  $X,XXX.00

Conversion Premium amount paid in cash:  $0.00

Estimated lowest daily VWAP during Measurement Period, or lowest sales price on
last day of Measurement Period:  $X.XX

 

Estimated Conversion Premium price per share:  $X.XX

 

Estimated number of shares of Common Stock to be issued for Conversion
Premium:  XX,XXX

 

Estimated total shares of Common Stock to be issued:  XX,XXX

Prior Common Stock issuances related to this Delivery Notice:  0

Shares of Common Stock to be issued now, subject to 4.99% issuance
limitation:  XX,XXX

 

Please issue the Common Stock being converted via DWAC in the following name and
to the

4

--------------------------------------------------------------------------------

 

following broker(s), and notify when Company’s transfer agent is ready for
broker to initiate DWAC:

 

Shares:

XX,XXX

Issue to:

INVESTOR NAME

Broker:

BROKER NAME

Address:

BROKER ADDRESS

Account #:

XXX-XXX

DTC#

XXXX

Contact:

NAME AND TELEPHONE

 

 

Shares:

XX,XXX

Issue to:

INVESTOR NAME

Broker:

BROKER NAME

Address:

BROKER ADDRESS

Account #:

XXX-XXX

DTC#

XXXX

Contact:

NAME AND TELEPHONE

 

 

 

  

 

 

 

 

5

--------------------------------------------------------------------------------

 

Exhibit 4

 

Form of Legal Opinion

 

 

1.The Company is a corporation validly existing and in good standing under the
laws of the state of its incorporation.

 

2.The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents, to sell and
issue the Shares under the Purchase Agreement and to issue the Common Stock
issuable upon conversion of the Shares pursuant to the Certificate of
Designations (the “Conversion Shares”).

3.The Shares have been duly authorized by the Company, and upon issuance and
delivery against payment therefor in accordance with the terms of the Purchase
Agreement, the Shares will be validly issued, fully paid and nonassessable.  The
Conversion Shares issuable upon conversion of the Shares have been duly
authorized and reserved for issuance, and upon issuance and delivery upon
conversion thereof in accordance with the terms of the Certificate of
Designations, will be validly issued, fully paid and nonassessable.  The rights,
preferences and privileges of the Shares are as stated in the Certificate of
Designation.  Such issuance of the Shares and the Conversion Shares will not be
subject to any statutory or, to our knowledge, contractual preemptive rights of
any stockholder of the Company.

4.The execution, delivery and performance of the Transaction Documents have been
duly authorized by all necessary corporate action on the part of the Company,
and the Transaction Documents have been duly executed and delivered by the
Company.

5.Each Transaction Document constitutes a valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting creditors’ rights, and
subject to general equity principles and to limitations on availability of
equitable relief, including specific performance.

6.The execution and delivery of the Transaction Documents by the Company does
not, and the Company’s performance of its obligations thereunder will not (a)
violate the Certificate of Incorporation or the Bylaws, each as in effect on the
date hereof, (b) violate in any material respect any federal or Nevada state
law, rule or regulation, or judgment, order or decree of any state or federal
court or governmental or administrative authority, in each case that, to our
knowledge, is applicable to the Company or its properties or assets (except to
the extent such violation would not have a material adverse effect on the
Company’s business, properties, assets, financial condition or results of
operations or prevent the performance by the Company of any material obligation
under the Transaction Documents), or (b) to our knowledge, require the
authorization, consent, approval of or other action of, notice to or filing or
qualification with, any Nevada state or federal governmental authority, except
(i) as have been, or will be prior to the Closing, duly obtained or made, (ii)
any filings which may be required under applicable federal securities, state
securities or blue sky laws and (iii) the filing and effectiveness of the
Registration Statement, except to the extent failure to be so obtained or made
would not have a material adverse

1

 

--------------------------------------------------------------------------------

 

effect on the Company’s business, properties, assets, financial condition or
results of operations or its ability to consummate the transactions contemplated
under the Transaction Documents. 

7.The Company is not, and immediately after the consummation of the transactions
contemplated by the Transaction Documents will not be, an investment company
within the meaning of Investment Company Act of 1940, as amended.

8.To our knowledge, there is no claim, action, suit, proceeding, arbitration,
investigation or inquiry, pending or threatened, before any court or
governmental or administrative body or agency, or any private arbitration
tribunal, against the Company that challenges the validity or enforceability of,
or seeks to enjoin the performance of, the Transaction Documents.

9.Shareholder approval of the Transaction Documents is not required under Nasdaq
Listing Rule 5635(d).

10.The Registration Statement filed with the Commission, which registers the
sale of the Shares to Investor has become effective under the Securities Act,
and we are not aware of any stop order suspending the effectiveness of the
Registration Statement.

Subject to the foregoing, we confirm to you that, on the basis of the
information we gained in the course of performing the services referred to above
(the “Legal Services”), no facts have come to the attention of the Primary
Lawyer Group (as hereinafter defined) which cause us to believe that the
Registration Statement, at the effective time thereof or the Prospectus
Supplement, as of its date or as of the date hereof, contained or contains any
untrue statement of a material fact or omitted or omits to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (in each case other than the financial statements and the related
notes thereto, the financial statement schedules and the other financial,
statistical, quantitative and accounting data included therein or which should
be included therein, as to which we express no view).  “Primary Lawyer Group”
means any lawyer in this firm who (i) signs this letter on behalf of the firm or
(ii) actively renders Legal Services.  In connection with delivering this
letter, the lawyers in the Primary Lawyer Group, with your consent, have not
made any inquiry of other lawyers practicing law with this firm or any review of
files maintained by this firm.

 

 

 

2

--------------------------------------------------------------------------------

 

Exhibit 5

Form of Officer’s Certificate

 

STAFFING 360 SOLUTIONS, INC.

 

June 24, 2016

The undersigned hereby certifies that:

The undersigned is the duly appointed Chief Executive Officer of Staffing 360
Solutions, Inc., a Nevada corporation (“Company”).

This Officer’s Certificate (“Certificate”) is being delivered to
____________________ (“Investor”), by Company, to fulfill the requirement under
the Stock Purchase Agreement, dated June 24, 2016, between Investor and Company
(“Agreement”).  Terms used and not defined in this Certificate have the meanings
set forth in the Agreement.

The representations and warranties of Company set forth in the Agreement are
true and correct in all material respects as if made on the above date (except
for any representations and warranties that are expressly made as of a
particular date, in which case such representations and warranties will be true
and correct as of such particular date), and no default has occurred under the
Agreement, or any other agreement with Investor or any Affiliate of Investor.

Company is not, and will not be as a result of the Closing, in default of the
Agreement, any other agreement with Investor or any Affiliate of Investor.

All of the conditions to the Closing required to be satisfied by Company prior
to the Closing have been satisfied in their entirety.

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the date set forth above.

 

Signed:  

Name:  

Title:  

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 6

Form of Secretary’s Certificate

 

June 24, 2016

The undersigned hereby certifies that:

The undersigned is the duly appointed Secretary of Staffing 360 Solutions, Inc.,
a Nevada corporation (the “Company”).

This Secretary’s Certificate (“Certificate”) is being delivered to
____________________ (“Investor”), by Company, to fulfill the requirement under
the Stock Purchase Agreement, dated June 24, 2016, between Investor and Company
(“Agreement”).  Terms used and not defined in this Certificate have the meanings
set forth in the Agreement.

Attached hereto as Exhibit “A” is a true, correct and complete copy of the
Certificate of Incorporation of Company, as in effect on the Effective Date.

Attached hereto as Exhibit “B” is a true, correct and complete copy of the
Bylaws of Company, as in effect on the Effective Date.

Attached hereto as Exhibit “C” is a true, correct and complete copy of the
resolutions of the Board of Directors of Company authorizing the Agreement, the
Transaction Documents, and the transactions contemplated thereby.  Such
resolutions have not been amended or rescinded and remain in full force and
effect as of the date hereof.

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date set forth above.

 

Signed:  

Name:  

Title:  

 